Citation Nr: 1724852	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the Army from November 1980 to March 1981, November 1982 to November 1986, and from May 1989 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted a temporary total disability rating for service-connected right knee disorder for convalescence following surgery.  The RO assigned the 100 percent rating from August 21, 2008, through September 30, 2008, and assigned a 10 percent rating effective October 1, 2008.  The Veteran appealed the current 10 percent rating.

Although the Veteran was scheduled for a Board video conference hearing before a Veterans Law Judge in November 2011, he failed to appear and has not shown good cause as to why he missed the hearing.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

In January 2013, March 2016, and November 2016, the Board remanded this matter for further evidentiary development.


FINDING OF FACT

The Veteran's service-connected right knee disability has been manifested by complaints of pain on motion and weakness, with flexion no worse than 45 degrees and extension no worse than 0 degrees, to include consideration of additional limitation of motion due to flare-ups.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 percent for service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5260 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated September 2008, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims for increased ratings and of the Veteran's and VA's respective duties for obtaining evidence.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded VA examinations to assess the severity of his service-connected right knee disability.  For the reasons indicated in the discussion below, the Board finds those VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and documented relevant symptomatology that are responsive to the rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final point, the Board notes substantial compliance with the past remand directives.  Pursuant to the January 2013 remand, the Veteran was afforded a contemporaneous VA examination in August 2014.  Pursuant to the March 2016 remand, the RO sought information regarding any outstanding private treatment records.  Finally, pursuant to the November 2016 remand, the Veteran was afforded a new examination in December 2016, which includes findings as required by the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), including range of motion testing on active and passive motion and a discussion of whether there was any pain on weight-bearing and nonweight-bearing.  Thus, the Board concludes that substantial compliance with its remand directives has been achieved.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Merits

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods in addition to those already assigned for the right knee disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40). 

Further, with respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98 at 3. 

The Veteran's right knee chondromalacia disability has been rated pursuant to DC 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  DCs 5260 and 5261 provide for rating based on limitation of motion.  Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261

Under VAOPGCPREC 9-2004, separate ratings may be assigned under DC 5260 and DC 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both DCs.

In addition, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Finally, DC 5257 pertains to other impairment of the knee involving recurrent subluxation or lateral instability and provides a 10 percent rating for slight impairment, 20 percent rating for moderate impairment, and 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, DC 5257.  The VA General Counsel has issued a precedential opinion holding that separate ratings may be assigned for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

The Veteran was afforded a VA examination in September 2008.  He reported increased knee swelling and locking up.  The use of a cane on walking long distances was noted.  The examiner noted no deformity, giving way, or instability.  Pain, stiffness, and weakness were noted.  There was no dislocation or subluxation.  Locking occurred several times per week.  Repeated effusion was described.  There were no flare-ups of joint disease.  The examiner noted that the Veteran is able to stand for up to one hour and walk up to a quarter of a mile.  Gait was antalgic.  Flexion was to 85 degrees against gravity, with pain beginning at 45 degrees.  Passive range of motion was to 85 degrees, with pain beginning at 45 degrees.  There was no further loss of motion on repetitive use.  Extension was to 0 degrees against gravity, with no pain.  Passive range of motion was to 0 degrees, also with no pain.  There was no further loss of motion on repetitive use.  There was no ankylosis.  Osteoarthritic changes were shown on x-rays.  Significant occupational effects were noted.  The Veteran reported that he was assigned different duties at work and has to sit with his leg extended at his desk.

The Veteran was afforded a VA examination in August 2014.  A history of three arthroscopic knee surgeries was noted.  The Veteran reported no flare-ups of his right knee disability.  Flexion was to 120 degrees with no objective evidence of painful motion.  There was no limitation of extension with no objective evidence of painful motion.  Repetitive use testing did not reveal any further limitation of motion.  The Veteran reported that his knee is painful, swollen, gives out sometimes, and prohibits him from climbing stairs.  There was no tenderness or pain to palpitation for joint line or soft tissue.  Muscle strength testing was normal.  Joint stability testing was normal.  There was no history of patellar subluxation or dislocation and no evidence of tibial or fibular impairment.  There were no meniscal problems and no total knee replacement surgeries.  The examiner stated that the Veteran's subjective complaints were out of proportion to the objective examination findings.  The Veteran was noted to have displayed poor effort during the examination.

The Veteran was afforded a VA examination in December 2016.  There, the Veteran reported flare-ups in the form of daily knee pain every two to three months.  The Veteran reported needing a cane to walk and difficulty going up and down stairs.  He also explained that he needs to stretch his legs if he is seated for a while.  Flexion was 0 to 120 degrees and extension was 120 to 0 degrees.  There was no pain noted on examination.  There was no pain with weight-bearing.  There was no objective evidence of crepitus.  Range of motion for the left knee was recorded, which was the same as for the right knee.  Repetitive-use testing showed flexion as 0 to 130 degrees and extension as 130 to 0 degrees.  Such testing for the left knee showed the same results.  The examiner stated that while the knee was not examined immediately after repetitive use over time, the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without resorting to speculation whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over time as the Veteran was not examined after repeated use over time.  The examiner stated the same about the impact of flare-ups, but explained that the Veteran reported daily pain, not actual flare-ups.  Muscle strength testing was normal.  There was no ankylosis.  There was no history of subluxation, instability or recurrent effusion.  Stability testing was normal.  There was no history or evidence of tibial or fibular impairment.  There were no meniscus conditions.   The examiner explained that there was no evidence of pain on passive range of motion testing.  Passive range of motion testing showed greater than 130 degrees, some 10 degrees more than active range of motion.  There was no evidence of pain when the join is used on weight bearing and non-weight bearing.  The examiner did a one legged stance on the right leg with no difficulty.  The examiner stated that the Veteran's subjective complaints appeared out of proportion to the examiner and the Veteran was noted to have displayed poor effort upon examination.  X-rays revealed arthritis.  

The above reflects that the December 2016 VA examination was undertaken in compliance with Correia's interpretation of  38 C.F.R. § 4.59.  Indeed, the examination report contains active and passive range of motion findings and the examiner explained that there was no evidence of pain when the joint is used in both weight bearing and non-weight bearing.

VA treatment records reveal pain and arthritis in the right knee.  Additionally, treatment records show treatment by Supartz injections over the course of the appeal.

The Veteran was assigned a 10 percent rating in the November 2008 rating decision under DC 5010-5260 for painful motion of the right knee.  On the September 2008 VA examination, flexion was to 85 degrees, which would warrant a noncompensable rating under DC 5260 alone.

Under Diagnostic Code 5010, a maximum rating of 10 percent is applicable for each major joint group affected by limitation of motion, such as in the present case. However, under Diagnostic Code 5003-5010, degenerative arthritis established by x-ray will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved. 

The Board will also consider whether the 10 percent rating under DC 5260 should be in addition to, or in place of, the 10 percent rating under DC 5010.  38 C.F.R. § 4.14, "Avoidance of Pyramiding," provides that the evaluation of the same manifestation under different diagnostic codes is to be avoided.  In this case, pain and limitation of motion are the symptoms that were the basis for the 10 percent rating under DC 5010 for noncompensable limitation of motion.  In its November 2008 rating decision, the RO assigned a 10 percent disability rating based on arthritis, noncompensable limited flexion of the right knee, and pain.  The Board similarly finds that the 10 percent rating under DC 5010 is based on limitation of motion objectively confirmed by pain.  The Board therefore finds that a 10 percent rating under DC 5010 and a 10 percent rating under DC 5260 would constitute pyramiding under 38 C.F.R. § 4.14 because it would result in evaluating the same manifestation (pain and limitation of motion) under different diagnostic codes.  The 10 percent rating under DC 5010 is therefore in place of, rather than in addition to, a 10 percent rating under DC 5260.

In addition, the Board concludes that the evidence does not support a separate rating for limitation of extension under DC 5261.  In reaching this decision, the Board observes that range of motion testing showed that, for the entirety of the appellate period, the Veteran's flexion levels did not result in a level of disability warranting a rating higher than the 10 percent currently assigned.  Indeed, there is no evidence of any limitation of extension of record.  Thus, a separate rating under DC 5261 is not warranted. 

Although the VA examiners noted that the Veteran experienced pain on motion after prolonged use and activity, the pain and limitation are contemplated by the 10 percent rating currently assigned.  Thus, the Board finds that the evidence does not reveal limitation of flexion or extension of the right knee sufficiently restricted to warrant a rating higher than 10 percent under either 5010-5003 or 5260, or a separately compensable rating under DC 5261 at any time during the appeal period.  Indeed, upon VA examinations, the Veteran experienced pain at worst to 45 degrees of flexion upon VA examination in 2008.  This would warrant no more than a 10 percent rating under DC 5260 (and a 10 percent rating has already been assigned under DC 5010 and separate ratings under the two DCs are not appropriate, as discussed above).  There is no evidence that pain limits extension at all, which has been shown to be normal upon all VA examinations.  Thus, even when considering any functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's right knee disability does not meet the criteria for a higher or separate rating.

The Board has also considered the Veteran's statements including his description of flare-ups, to include on the August 2014 and December 2016 VA examinations.  No flare-ups were noted in the September 2008 VA examination.  Significantly, the December 2016 VA examiner noted that what the Veteran was describing was not an actual flare-up, but rather he was describing daily pain.  In any event, the examiner explained that it would be speculative to report whether pain, weakness fatigability or incoordination could significantly limit functional ability during flare-ups.  However, no additional range of motion loss due to pain, weakness fatigability or incoordination was shown during repetitive use testing.  To that end, the Veteran has no reported any further limitation of motion during periods of flare-ups and there is no evidence that flare-ups limit extension or flexion to compensable degrees, either 45 degrees or 10 degrees respectively.  As such, upon consideration of flare-ups, neither an increased rating nor a separate rating based on loss of range of motion is warranted.

Regarding DC 5257-which pertains to instability and subluxation-the Board finds that a separate rating under that DC is not warranted.  While the Veteran has reported using a cane to ambulate, the evidence shows no recurrent subluxation or lateral instability.  To that end, an October 2012 VA treatment record notes that the use of a cane is necessitated by pain, not any sort of instability or subluxation.  Indeed, on VA examinations in September 2008, August 2014, and December 2016, there was no evidence of any history of recurrent subluxation or lateral instability.  As such, a separate rating under DC 5257 is not warranted.

The Board has considered whether higher or separate ratings are warranted under any other potentially applicable diagnostic code related to the Veteran's service-connected right knee disability.  However, the Veteran is not shown to have, and has not alleged having, right knee ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, a separate or higher rating for right knee disability is not warranted under DCs 5256, 5258, 5259, 5262, or 5263.  In addition, while higher disability ratings are available for malunion of the femur with moderate or marked knee disability, the evidence does not demonstrate that the Veteran has a femur disability.  Accordingly, a separate or higher rating under DC 5255 is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's right knee disability.  Specifically, his symptoms of pain and limitation of motion of the right knee are all contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted from May 27, 2009.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities from May 27, 2009 is therefore not warranted.  Moreover, prior to that date, the issue was not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran did not assert, and the evidence of record did not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.  For similar reasons, the issue of entitlement to a total rating based on individual unemployability (TDIU) prior to May 27, 2009 has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has already been awarded a TDIU.

For the above reasons, a rating in excess of 10 percent for chondromalacia patella of the right knee is not warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

A rating in excess of 10 percent for chondromalacia patella of the right knee is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


